DETAILED ACTION

The Applicant’s amendment filed on April 11, 2022 was received.  Claims 13 and 15 were amended.  Claims 25-28 were added.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued February 17, 2022.

Drawings
The drawings were received on April 11, 2022.  These drawings are acceptable.

Claim Interpretation
This application includes one or more claim limitations that use the word “means,” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for maintaining a level of liquid metal” in claims 16 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function of level indicator (17) and pump (16) (substitute specification: page 4, paragraph 25) and equivalents thereof.

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph on claims 13-23 are withdrawn because the claims have been amended. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regards to claims 25-26 and 28, the claims states “the tray is not secured to the snout".  However, this arrangement is not clearly depicted in drawings supplied by the applicant or disclosed in the applicants’ specification.  Further the specification states the tray 5 is part of the overflow 3 (para. 20), where the overflow is attached to the snout (para. 23, claim 13).  

Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(1) as being anticipated by Saint-Raymond et al. on claims 13-19 and 21-23 are withdrawn because independent claim 13 has been amended.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Saint-Raymond et al. on claims 20 is withdrawn because independent claim 13 has been amended.
Please consider the following.
Claims 13, 15-23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi (JP2009/068043, provided machine translation cited below) in view of Saint-Raymond (WO-2017/187225, corresponding US 2019/0062888 cited below).
In regards to claims 13 and 26, Takeshi teaches a continuous hot dip metal plating equipment for coating a metal strip, comprising:
an annealing furnace (11) (fig. 1; para. 12);
a plating bath (12, tank) containing a liquid metal bath (fig. 1; para. 12);
a snout (10a) is connected to the annealing furnace, which would provide a protective atmosphere from the annealing furnace through the snout (fig. 1; para. 12), 
a lower part of the snout comprising a snout tip (31) (fig. 1; para. 15), where the snout tip is at least partly immersed in the liquid metal bath, in order to define with a surface of the bath and an inside of the snout a liquid seal (fig. 1);
a suction nozzle (37, overflow) is attached to the snout only through attachment member (29, part of fixings), where the attachment member is attached to the exterior surface of the snout at an upper part since the attachment member is above a frame body (30) (fig. 1-2; para. 17-19, 21-22).
Takeshi does not explicitly teach the overflow comprises at least one tray place where the strip enters the liquid metal bath and is encompassed by the liquid seal.
However, Saint-Raymond teaches a pouring box (49) the pouring box including at least one compartment (25/29, tray) placed where the strip enters the liquid metal bath and is encompassed by the liquid seal (fig. 1, 3-4; para. 58-62). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the pouring box comprising compartments of Saint-Raymond onto at least the suction nozzle of Takeshi because Saint-Raymond teaches it will prevent the metal oxide particles and inter-metallic compounds from rising countercurrent with respect to the flow of the liquid metal (para. 65).

In regards to claim 15, Takeshi and Saint-Raymond as discussed, where Saint-Raymond teaches the tray/compartment (25/29) comprises: an internal wall (26) facing one side of the strip, directed toward a surface of the liquid seal, an upper edge (27) of the internal wall positioned below the surface of the bath, 
an external wall (28) facing the snout, directed toward the surface of the liquid seal, an upper edge (shown-fig. 4, not labeled) of the external wall being positioned above the surface of the bath, 
a connection part (shown-fig. 4, not labeled) between external and internal wall lower edges; and 
a lateral wall (64) at each side connecting the internal wall and a lower wall (fig. 2), the internal wall upper edge being lower than the external wall upper edge (shown fig. 4) (fig. 1-2; para. 60-61).
In regards to claim 16, Takeshi and Saint-Raymond as discussed, where Saint-Raymond teaches the overflow/pouring box (49) comprises a means for maintaining a level of liquid metal at a level below a surface of the liquid seal, where the means comprises a pump (30) and a reservoir (35), 
the means is capable to set up a natural flow of the liquid metal in the tray, the natural flow of the liquid metal being greater than 50 mm in order to prevent metal oxide particles and intermetallic compound particles from rising as a countercurrent to the natural flow of the liquid metal (fig. ; para. 65, 67, 70-73).
In regards to claim 17, Takeshi and Saint-Raymond as discussed, where Saint-Raymond teaches the upper edge (27) of the internal wall comprises a series of hollows and protrusions (para. 133).
In regards to claim 18, Takeshi and Saint-Raymond as discussed, where Saint-Raymond teaches the tray/compartment (25/29) is supported by a support piece (fig. 4-horizontal piece between support chassis and compartment) attached to the fixings/support chassis (75), the support piece extending from the fixings to the liquid seal without contacting the snout (fig. 4; para. 104-108). 
In regards to claim 19, Takeshi and Saint-Raymond as discussed, where Saint-Raymond teaches the fixings/support chassis (75) is connected to the pump (30) (fig. 4; para. 104-106).
In regards to claim 20, Takeshi and Saint-Raymond as discussed, but does not explicitly teach it includes several pieces.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the support piece from multiple pieces, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. See Nerwin v. Erlichman, 168 USPQ 177 (Bd PatApp&lnt 1969). 
In regards to claim 21, Takeshi and Saint-Raymond as discussed, where Saint-Raymond teaches the tray/compartment (25/29) comprises a pair of compartments positioned symmetrically to the metal strip (fig. 1, 3-5).
In regards to claim 22-23, Takeshi and Saint-Raymond as discussed, where Takeshi teaches raising/lowering rails (35) which moves the suction nozzle (fig. 1; para. 16-17) and 
Saint-Raymond teaches the overflow/pouring box (49) is connected to a second actuator (71) to change the incline of the overflow/pouring box (49) about second rotation axis A2 (fig. 3-4; para. 100-102), where the change in incline/rotation will move an edge/surface of the compartments of the pouring box both vertically and horizontally.

Response to Arguments
Applicant’s arguments, see response filed April 11, 2022, with respect to the rejection(s) of claim(s) 13 under 35 U.S.C. 102(a)(1)  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Takeshi and Saint-Raymond.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717